FILED
                            NOT FOR PUBLICATION                              MAY 21 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-10314

               Plaintiff - Appellee,             D.C. No. 4:09-cr-00193-JMR

  v.
                                                 MEMORANDUM *
ANGEL GABEL GONZALES,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                      John M. Roll, District Judge, Presiding

                              Submitted May 15, 2012 **

Before:        CANBY, GRABER, and M. SMITH, Circuit Judges.

       Angel Gabel Gonzales appeals from his jury-trial conviction and 70-month

sentence for conspiracy to possess with intent to distribute marijuana, in violation

of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(B)(vii), and 846; and for possession with




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
intent to distribute marijuana, in violation of 21 U.S.C. § 841(a)(1) and

(b)(1)(B)(vii).

      Pursuant to Anders v. California, 386 U.S. 738 (1967), Gonzales’s counsel

has filed a brief stating there are no grounds for relief, along with a motion to

withdraw as counsel of record. We have provided the appellant the opportunity to

file a pro se supplemental brief. No pro se supplemental brief or answering brief

has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal.

      Accordingly, counsel’s motion to withdraw is GRANTED, and the district

court’s judgment is AFFIRMED.




                                           2                                        10-10314